                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

ANTWONE LEWIS                                                                          PLAINTIFF
ADC #146994

v.                             Case No. 5:19-cv-00226-KGB-JTK

M. BARNETT, et al.                                                                  DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

Antwone Lewis’ complaint is dismissed without prejudice.

       So adjudged this the 18th day of February, 2020.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
